 

Case 3:18-cv-01289 Document 55-1 Filed 01/03/19 Page 1 of 2 Page|D #: 444

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT HUNTINGTON

UNITED STATES OF AMERICA,

Plaintiff,
V~ Civil Action No. 3:18-CV-
01289
MATTHEW MALLORY,
COMMONWEALTH ALTERNATIVE
MEDICINAL OPTIONS, LLC,

GALE KALE, GRASSY RUN
FARMS, LLC, their agents, `
servants, assigns, attorneys, and all
others acting in concert with the
named defendants,

Defendants.
ALF_IMI
STATE OF £’ L€.'n l >
COUNTY OF /£j //eqlem/ , TO-WIT:

 

I, Matthew Mallory/ being first duly sworn according to
law, hereby provide the following affidavit in the above-styled

case:
l. l am over the age of eighteen years, am of sound mind and

memory, and have personal knowledge of the facts
contained in this affidavit

2. Commonwealth Alternative Medicinal Options, LLC has a
contractual obligation to sell and deliver the pure CBD
isolate processed from the industrial hemp the Subject of
this litigation.

3. As Was represented to the Court at the September 17, 2018
hearing, harvesting, drying and processing the industrial
hemp took several Weeks at the West Virginia facility.

4. _However, to continue the processing of the plant material
into pure CBD isolate, the plant material must now be

Case 3:18-cv-Ol289 Document 55-1 Filed 01/03/19 Page 2 of 2 Page|D #: 445

transported out of West Virginia to the Pennsylvania
processing facility.

5. Pursuant to the contractual obligations, the pure CBD oil
must be transported by the end of January 2019.

6. Processing the plant material to CBD isolate takes
approximately two to two-and-a-half weeks.

7. Accordingly, to fulfill the contractual obligations by the
end of January 2019, the plant material needs to leave West
Virginia by January 13, 2019 to begin the processing of the
material on January 14, 2019.

8. If the Court does not permit the transport of the subject
industrial hemp to the processing plant in Pennsylvania
immediately, the company’s ability to fulfill its contractual
obligations will be seriously jeopardized

9. The profit from the sale of the CBD isolate is integral to the
business’ filture plans and investments

F““h"“ Ama“t ”§W%%z

Matthew Mallory

'.’>/‘~’“'

Taken, subscribed, and sworn before me, the f ___day of

.J//i/\/Hmfn/L:"'[ 2019.
My Co 1 sion expir s: day w/ZOZ)
/@N/?M C/VM '

Notary Public

 

COMMONWEALTH OF FE NNSYLVAN|A

NOTARIAL SEAL
Gregory C. G|ass. Notary Publlc
ColtierTwp. A|!egheny Gounty
My Commission Expires Aug. 20. 2021

MEMBER PENNSYLVAN|AAESQC|ATIQN OF N°TAH|i/I

 

 

